 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1


Chyron Corporation
2012 Management Incentive Compensation Plan




Purpose of the Plan: The purpose of the 2012 Management Incentive Compensation
Plan (the “Plan”) is to incentivize the senior management of Chyron Corporation
(“Chyron” or the “Company”) to achieve the Company’s short-term earnings
objectives for the fiscal year ending December 31, 2012.  The Plan is a
component of the Company’s overall compensation objectives and components,
including base salary, long-term incentive equity awards and other fringe
benefits, that are designed to attract and retain the best possible management
talent; to motivate its managers to enhance the Company’s growth and
profitability and increase shareholder value; to recognize individual
initiative, leadership, achievement and other contributions; and to reward
superior performance and contributions to the achievement of the Company’s
objectives.


Participants: Participants in the Plan include the Company’s named executive
officers consisting of the President & Chief Executive Officer and Senior Vice
President & Chief Financial Officer, as well as 11 other senior management
personnel of the Company. The Plan does not include any senior management
personnel whose short-term incentive is in the form of sales-based commissions
and bonuses.


Conditions: The Plan consists of two performance conditions and a service
condition. The target performance conditions are: 1) budgeted GAAP-basis
Revenues; and 2) budgeted Non-GAAP Cash Flows from Operating Activities adjusted
to a pre-bonus basis, which we define as net income (loss) before taxes,
depreciation, amortization, inventory reserve, rent differential, 401k Plan
Company matching contribution paid in Company common stock, share-based
compensation expense other than expense under the Incentive Plan, the portion of
the performance-based award under the Incentive Plan that is payable in common
stock of the Company, and any other non-cash operating expenses. The service
condition is that in order to be eligible to receive a payout under the Plan, a
Plan participant must be employed by the Company on the date of payout specified
below.


Plan Incentive Targets: One-half of the target Plan incentive payout is based on
achievement of a designated level of budgeted GAAP-basis Revenues target for
fiscal 2012 and one-half is based on achievement of a designated level of
budgeted Non-GAAP Cash Flows from Operating Activities adjusted to a pre-bonus
basis target for fiscal 2012.


GAAP-Basis Revenues Target. At least 92% of the GAAP-basis Revenues target must
be achieved for a payout to occur under that target. The GAAP-basis Revenues
portion of the award ranges from an award of 75% of target payout for
achievement of 92% of the target performance condition, to an award of 100% of
target payout for achievement of 100% of the target performance condition, to a
maximum award of 150% of target payout for achievement of 116% or more of the
target performance condition. This is based on a formula whereby the incentive
award achievement percentages grow in direct proportion to the achieved
performance condition
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
percentages from 75% to 100% of the performance condition target level, and then
the incentive award percentages grow in direct proportion to the achieved
performance condition percentages from 100% to 150% of the performance condition
target level.


Non-GAAP Cash Flow from Operating Activities Target adjusted to a pre-bonus
basis. At least 50% of the Non-GAAP Cash Flow from Operating Activities adjusted
to a pre-bonus basis target must be achieved for a payout to occur under the
target.  The Non-GAAP Cash Flows from Operating Activities adjusted to a
pre-bonus basis portion of the award ranges from an award of 50% of target
payout for achievement of 50% of the target performance condition, to an award
of 100% of target payout for achievement of 100% of the target performance
condition, to a maximum award of 150% of target payout for achievement of 125%
or more of the target performance condition. This is based on a formula whereby
the incentive award achievement percentages grow in direct proportion to the
achieved performance condition percentages from 50% to 100% of the performance
condition target level, and then the incentive award percentages grow in direct
proportion to the achieved performance condition percentages from 100% to 125%
of the performance condition target levels.


Form of Payout: Any award earned under the Plan will be paid in a combination of
cash and common stock of the Company issued under the Company’s 2008 Long-Term
Incentive Plan.  The cash portion of the award will equal the payroll and income
tax withholdings required to be paid by the Company on the participant’s earned
award, and the balance of the total award will be paid in shares of common stock
of the Company determined by the dollar value of the equity portion of the
earned award divided by the closing price of the Company’s common stock (on
NASDAQ or any other exchange on which the Company’s common stock might then be
listed) on the date of payout as specified below.


Target Payout: The target payout for fiscal 2012 is set as a percentage of the
participant’s base salary to be earned for fiscal 2012.  For the President &
Chief Executive Officer, this percentage is 70%, resulting in a projected target
payout of $337,995 (at 100% achievement of both performance conditions), and for
the Senior Vice President & Chief Financial Officer is 60%, resulting in a
projected target payout of $148,349 (at 100% achievement of both performance
conditions). The percentages for the other participants in the Plan range from
20% to 30% of the participant’s base salary to be earned for fiscal 2012.


Date of Payout: The payout to eligible participants will occur as soon as
practicable after approval of the results of the audit of the Company’s fiscal
year 2012 financial statement at the March 2013 meetings of the Compensation
Committee and full Board of Directors.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------